Name: 81/1028/EEC: Commission Decision of 4 December 1981 establishing that the apparatus described as 'PAR-lock- in amplifier, model 5203, with tuned amplifier option, model 5203/98' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  iron, steel and other metal industries
 Date Published: 1981-12-23

 Avis juridique important|31981D102881/1028/EEC: Commission Decision of 4 December 1981 establishing that the apparatus described as 'PAR-lock- in amplifier, model 5203, with tuned amplifier option, model 5203/98' may not be imported free of Common Customs Tariff duties Official Journal L 367 , 23/12/1981 P. 0046 - 0046COMMISSION DECISION of 4 December 1981 establishing that the apparatus described as "PAR - lock-in amplifier, model 5203, with tuned amplifier option, model 5203/98" may not be imported free of Common Customs Tariff duties (81/1028/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 27 May 1981, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "PAR - lock-in amplifier, model 5203, with tuned amplifier option, model 5203/98", to be used for analysis of trace metals, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community, Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 18 November 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an amplifier equiped with a preamplifier; Whereas its objective technical characteristics such as the precision and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies to the apparatus manufactured by Brookdeal Electronics Ltd, Doncaster House, Doncaster Road, UK-Bracknell, Berks. RG12 4PG, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "PAR - lock-in amplifier, model 5203, with tuned amplifier option, model 5203/98", which is the subject of an application by Italy of 27 May 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 December 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.